Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2007 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-140322 NORTHWEST CHARIOTS INCORPORATED (Exact name of registrant as specified in its charter) Nevada 98-0496885 State or other jurisdiction of (I.R.S. Employer incorporation or organization Identification No.) 240, 222 Baseline Road, Suite 209, Sherwood Park, AB, T8H 1S8 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (604) 250-9356 Securities registered under Section 12(b) of the Exchange Act: Title of each class None Securities registered under Section 12(g) of the Exchange Act: Name of each exchange on which registered None Common Stock, $0.001 Par Value (Title of class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. _X_Yes No Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X_ Net revenues for its most recent fiscal year: nil Aggregate market value of the voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold as of November 30, 2007: $94,000 Number of common voting shares issued and outstanding as of November 30, 2007: 4,440,000 shares of common stock DOCUMENTS INCORPORATED BY REFERENCE If the following documents are incorporated by reference, briefly describe them and identify the part of the Form 10-KSB (e.g. Part I, Part II, etc.) into which the document is incorporated: (1) any annual report to security holders; (2) any proxy or information statement; and (3) any prospectus filed pursuant to Rule 424(b) or (c) of the Securities Act of 1933. The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1990). Transitional Small Business Disclosure Format (Check one): Yes X No DOCUMENTS INCORPORATED BY REFERENCE  our SB2 Registration Statement on Form SB-2 filed on January 30, 2007, SEC File Number 333-140322; our Quarterly Report on Form 10-QSB/A filed on October 5, 2007, our Quarterly Report on Form 10-QSB filed on September 13, 2007 our Quarterly Report on Form 10-QSB filed on April 2, 2007, a notice of Effectiveness filed on February 9, 2007, and as described in this Annual Report on Form 10-KSB. TABLE OF CONTENTS Page PART I Item 1. Description of Business 4 Item 2. Description of Property 6 Item 3. Legal Proceedings 6 Item 4. Submission of Matters to a Vote of Security Holders 6 PART II Item 5. Market For Registrants Common Equity and Related Stockholder Matters and Small 7 Business Issuer Purchases of Equity Securities Item 6. Managements Discussions and Analysis or Plan of Operation 8 Item 7. Financial Statements and Supplementary Data 9 Item 8. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 10 Item 8A. Controls and Procedures Item 8B. Other Information PART III Item 9. Directors, Executive Officers, Promoters and Control Persons and Corporate Governance: 10 Compliance with Section 16(a) of the Exchange Act Item 10. Executive Compensation 11 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder 13 Matters Item 12. Certain Relationships and Related Transactions and Director Independence 14 Item 13. Exhibits 15 Item 14. Principal Accountant Fees and Services 15 Signatures 16 3 PART I ITEM 1. DESCRIPTION OF BUSINESS Business Development We incorporated as Northwest Chariots Incorporated (referred to herein as Chariots, we, us, our and similar terms) on April 4, 2006, in the State of Nevada. Our principal executive offices are located at 240, 222 Baseline Road, Suite 209, Sherwood Park, AB, T8H 1S8. Our telephone number is (604) 250-9356. Our fiscal year end is September 30. We are in the process of establishing a retail sales and rental business for electrically powered human transporters. Human transporters are individually manned scooters where the individual commuter propels himself or herself to his or her chosen destination. These transportation devices take up less space when parked and allow for greater mobility as they are well designed for used in congested areas. With the continuing rising costs for petroleum-based fuel contrasted against the use of electricity as an energy source and the already proven acceptance of these transporter products, we believe that we can fill a need by providing personal human transporter products to the metropolitan areas market. We are in the early development stage of operations. Since incorporation, we have not made any significant purchases or sale of assets, nor have we been involved in any mergers, acquisitions or consolidations. We have never declared bankruptcy, been in receivership, or been involved in any legal action or proceedings. We have not had or been involved in any bankruptcy, receivership or similar proceeding, nor have we had any material reclassification, merger, consolidation, or purchase or sale of a significant amount of assets not in the ordinary course of business. Business of Issuer We intend to retail and make available for rental various types of electrically powered personal transporters. Some of these are: The electric bicycle . This is a two-wheel three-way power pedal bicycle. The rider can pedal as a regular bicycle, choose pedal-assist with a mode switch on the handlebar, or choose full electric power with the grip handle speed control. The chariot . This unit has two wheels that are parallel with a pole in the middle. The user is able to stand on the platform above the wheels and lean forward, backwards or side to side and the transporter will respond accordingly, traveling upwards of 20km hour. With the latest advances in gyros, tilt sensors, and high performance motors these machines may become the most common means of transportation in densely populated centers and environmentally friendly communities. The quad . This unit has four wheels with a very stable platform and seat for the operator.
